United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2063
                                    ___________

Tammy Hutson,                        *
                                     *
                    Appellant,       * Appeal from the United States
                                     * District Court for the Western
      v.                             * District of Missouri.
                                     *
Protective Life Insurance Company,   *      [UNPUBLISHED]
                                     *
                    Appellee.        *
                                ___________

                              Submitted: January 12, 2005
                                 Filed: January 18, 2005
                                  ___________

Before WOLLMAN, McMILLIAN, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

       Tammy Hutson appeals the district court's* adverse grant of summary judgment
in her action seeking recovery of the proceeds from a life insurance policy issued by
Protective Life Insurance Company that named her as beneficiary and expired before
the insured's death. The district court rejected Hutson's state-law claims for negligent
misrepresentation and breach of contract. Because this is a diversity case, we review
de novo questions of state law. Having considered the record and the parties'
arguments, we are satisfied the district court correctly applied the controlling state

      *
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
law and properly resolved the issues. Because a comprehensive opinion would have
no precedential value in a diversity case that is factually unique to these parties, we
affirm on the basis of the district court's ruling without further discussion. See 8th
Cir. R. 47B.
                        ______________________________




                                         -2-